NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ROBERT LOUGHLIN AND JOHN LOUGHLIN,
Appellants, '
V.
RENNY TSE-HAW LING AND CHUN-SHENG WU,
Appellees. -.
2011-1432 _
(Interference N0. 105,'766)
Appea1 from the United States Patent and Trademark
Office, B0ard of Paten1; Appeals and Interferences.
ON MOTION
Bef0re LOURIE, Circuit Ju.dge.
0 R D E R
Renny Tse-Haw Ling and Chen-Sheng Wu (Ling)
move to dismiss R0bert L0ugh1in and J0hn L0ughlin’s
(L0ugh1in)appea1. L0ugh1in oppose Ling rep1y.
The United States Patent and Trademark Office,
B0ard of Patent Appea1s and Interferences declared an
interference between Ling and L0ugh1in. During the

LOUGHLIN V. LING 2
preliminary motions phase of the proceedings, Loughlin
moved for judgment against Ling, asserting that Ling had
no authority to file the claims involved in the interference,
pursuant to 35 U.S.C. § 135(b)(2). The Board denied the
motion Subsequently, L0ughlin requested an entry of
adverse judgment, which the Board granted, so that they
could appeal the Board’s denial of their motion for judg-
ment against Ling. This appeal followed
Ling argues that, because Loughlin conceded priority,
they cannot now appeal the Board’s judgment in order to
contest the denial of their motion for judgment against
Ling. Loughlin asserts that the Board’s denial of the
motion involved a threshold issue, which if decided in
Loughlin’s favor would have ended the interference prior
to adjudicating the merits of the interference.
Upon consideration thereof, '
IT ls ORDERED THA'r: ~
The motion is denied without prejudice to the parties
presenting these arguments in their briefs. Lough1in’s
brief is due within 30 days from the date of filing of this
order.
FoR THE CoURT
SEP 9 5 2911 151 Jan H01-haig
Date J an Horbaly
Clerk
cc: Glen M. Diehl Esq. !I.S. COUR1l':tlZll|F§PPEALSFOR
TOdd R_ Wa1terS, ESq_ THE FEDERAL G1RCU\T
320 SEP 0 6 2011
lAN HORBALY
CLEHK